November 15, 1927. *Page 62 
The opinion of the Court was delivered by
The contentions of the plaintiffs, with a brief statement of the controversy, are set out in the report of the master. By reference to the report, it will be seen that the master found from the testimony, as a matter of fact, that the plaintiffs failed to establish adverse possession for the statutory period, and that the evidence did not make a case in which the principle of equitable estoppel should be applied to prevent a manifest wrong or injustice; but that, on the contrary, the testimony established the fact that the maintenance of the shed over the part of the city street, and the use of the shed in connection with the conduct of business, by the present and former owners of the premises now owned by the plaintiffs, had been at all times merely and purely permissive on the part of the city authorities. These findings of fact were concurred in by the Circuit Judge, and the plaintiffs except and impute error.
We are satisfied, from a careful examination of the record, that the Circuit Judge was amply justified under the testimony in confirming the findings and recommendations of the master, and in adopting same as the judgment of the Court below. Let the report of the master be incorporated in the report of the case.
The judgment of the Circuit Court is affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and CARTER concur.